Per Curiam.
Respondent, who was admitted to the practice of law by this court in 1955 and who maintained an office for the practice of law in Hoosick Falls, Rensselaer County, has tendered his resignation as an attorney and counselor-at-law in accordance with section 806.8 of this court’s rules (22 NYCRR 806.8).
In the affidavit required by section 806.8, respondent states that he does not contest allegations in an inquiry letter he received from petitioner, the Committee on Professional Standards, that he converted $22,682.14 from the estate of Watson O. White, which estate was in administration in Rensselaer County Surrogate’s Court. Respondent acknowledges that his failure to contest the allegations precludes him from asserting his innocence of the professional misconduct alleged. Also, as requested by petitioner, respondent consents to entry by this court of an order of monetary restitution and reimbursement in accordance with Judiciary Law § 90 (6-a) (e).
We accept respondent’s resignation and he is disbarred, effective immediately (22 NYCRR 806.8 [b]; see, Matter of Cooper, 168 AD2d 695). The order of disbarment shall require respondent to make monetary restitution and/or reimburse the Lawyers’ Fund for Client Protection in accordance with Judiciary Law § 90 (6-a) (e).